UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANNE D. RAY,
Plaintiff-Appellant,

v.
                                                                        No. 98-2356
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
William L. Osteen, District Judge.
(CA-97-231-2)

Argued: October 29, 1999

Decided: December 29, 1999

Before WILKINSON, Chief Judge, and LUTTIG
and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Marilyn Lee Allen, Greensboro, North Carolina, for
Appellant. Brian Carl Huberty, Assistant Regional Counsel, Office of
the General Counsel, SOCIAL SECURITY ADMINISTRATION,
Atlanta, Georgia, for Appellee. ON BRIEF: Frank W. Hunger, Assis-
tant Attorney General, Walter C. Holton, Jr., United States Attorney,
Mary Ann Sloan, Chief Counsel, Region IV, Dennis R. Williams,
Deputy Chief Counsel, Malinda Hamann, Assistant Regional Coun-
sel, Office of the General Counsel, SOCIAL SECURITY ADMINIS-
TRATION, Atlanta, Georgia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Plaintiff Anne D. Ray challenges the Commissioner's denial of her
claim for disability benefits. See 42 U.S.C.§ 405(g) (1994). The dis-
trict court rejected her contentions. Because the Commissioner's deci-
sion was both legally sound and supported by substantial evidence,
see Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990), we affirm
the judgment of the district court.

I.

Ray raises three issues on appeal. First, she argues that the Admin-
istrative Law Judge failed to give controlling weight to the opinion of
her treating physician, Dr. McGough. Second, Ray contends that the
ALJ's assessment of her subjective complaints is not supported by
substantial evidence. And third, she maintains that the ALJ's finding
that she had the residual functional capacity for light work was error.
For the reasons stated in the magistrate judge's thorough opinion, we
find that all three of Ray's claims are meritless.

With respect to Ray's first claim, Dr. McGough's opinions were
properly given little deference by the ALJ. McGough's statements
were both conclusory and inconsistent with other more credible medi-
cal reports in the record. Indeed, as the magistrate judge noted, Dr.
McGough's opinions had no grounding in "clinically acceptable labo-
ratory and diagnostic techniques." Dr. Truslow's background as a
rheumatologist rendered him more qualified than Dr. McGough

                    2
(Ray's family physician) to testify as to the limiting effects of Ray's
fibromyalgia.

Secondly, substantial evidence supports the ALJ's assessment of
Ray's subjective complaints. As the ALJ noted, Ray's allegations of
pain were simply "out of proportion with the objective medical docu-
mentation." At the time of the ALJ hearing, Ray was relying solely
on non-prescription medication for her pain. Ray had also failed to
heed the advice of another rheumatologist, Dr. Sutej, that she attend
the Pain Clinic at Bowman Gray Hospital. The ALJ concluded that
Ray's testimony about the restrictions on her daily activities was
"grossly exaggerated." Dr. Truslow stated in fact that Ray had no lim-
itations on her activities except for variable fatigue.

Finally, we reject Ray's contention that she lacked the residual
functional capacity for light work and thereby could not return to her
past work as a sewing machine operator. As the magistrate judge
noted:

          The ALJ's decision shows that he considered the functional
          demands of plaintiff's past relevant work as a sewing
          machine operator, [finding] that her prior work did not
          require her to lift more than 20 pounds or remain on her feet
          for prolonged periods. The ALJ noted that the evidence sup-
          ported a finding that plaintiff is not able to lift and carry
          more than 20 pounds or more than 10 pounds on a regular
          basis, and that she has no significant non-exertional limita-
          tions that would narrow the range of work she can perform.
          The ALJ's findings coincide precisely with the regulations'
          definition of "light" work.

We agree with the magistrate judge that the ALJ's finding is sup-
ported by substantial evidence and is not based on an error of law.

Having had the benefit of oral argument and the parties' briefs, and
after careful consideration of the applicable law, we conclude that the
district court correctly decided the issues before it. Accordingly, we
affirm on the reasoning of the magistrate judge as adopted by the dis-
trict court. See Ray v. Apfel, No. 2:97CV231 (M.D.N.C. July 27,
1998).

AFFIRMED

                     3